WHEELER, District Judge.
This importation is of apricot kernels, which have been assessed for duty as shelled almonds at 6 cents per pound, under paragraph 269, Act July 24. 1897, c. 11, §'l, Schedule G, 30 Stat. 172 [U. S. Comp. St. 1901, p. 1651], against a, protest, amo.ng others, that the duty should be but 1 cent per pound, under, paragraph 272, 30 Stat. 172 [U. S. Comp. St. 1901, p. 1652], which-, provides for “nuts, of all kinds, shelled or unshelled, not sp.eci.aliy. provided for in this act one cent per pound.” Almonds are in- the1 nut schedule, and these kernels that are shelled from apricot stones áre as well nuts as the meats shelled from the stones of the almond are. Both are drupe fruits, and the stones of each seem to come within the common definition of nuts which have to be cracked to get the kernel. ■ The almonds are nuts specially provided for, and the apricot stones or pits, including the kernels, of much less value, seem to be nuts not otherwise specially provided for, but -left to go in. the general provision at the much lower rate.
Decision reversed.